Citation Nr: 1708979	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-30 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture and assigned a 10 percent rating effective January 8, 2010.  In August 2010, the Veteran filed a notice of disagreement with this initial rating.  The RO issued a statement of the case in October 2011 and the Veteran perfected his appeal with a November 2011 VA Form 9.

In June 2014, the Board remanded this case for further development.  There has been substantial compliance with the Remand directives.  


FINDINGS OF FACT

1.  Prior to July 16, 2012, the Veteran's bilateral foot disability was characterized by foot and toe pain, painful motion, x-ray evidence of Lisfranc arthritis, and subjective reports of heat and redness.

2.  As of July 16, 2012, the Veteran's bilateral foot disability had increased and included pain on manipulation and use accentuated.
	

CONCLUSIONS OF LAW

1.  Prior to July 16, 2012, the criteria for an initial rating higher than 10 percent for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Codes (DC) 5009, 5276 (2016).

2.  As of July 16, 2012, the criteria for an initial rating of 30 percent, but not more, for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Codes (DC) 5009, 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2010.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant examinations in April 2010, July 2012, and August 2014.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



II.  Initial Rating

The Veteran was originally granted service connection for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture (bilateral foot disability) in the June 2010 rating decision on appeal.  At that time this disability was assigned a 10 percent rating effective January 8, 2010.  The Veteran has appealed that initial rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  AS explained below, the Board finds that a staged rating is appropriate here.

The Veteran's bilateral foot disability is currently rated under Diagnostic Code (DC) 5276 for acquired flatfoot.  Under this diagnostic code, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  38 C.F.R. § 4.71a.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5276.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Id.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.

Under DC 5009, arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints and multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities; interphalangeal, metatarsal, and tarsal joints of the lower extremities; the cervical vertebrae, the dorsal vertebrae; and the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

In the instant case, the examinations are compliant with § 4.59.  Indeed, the examination reports discuss weightbearing in detail and it is clear from the reports that active and passive motion have been considered by the examiners.   

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  


A. Prior to July 16, 2012

In a January 2010 statement the Veteran reported problems with both feet.  She was unable to afford a doctor, so she tried to stay off of them and treated her symptoms with ice and over-the-counter pain medication.

The Veteran underwent an April 2010 VA examination in conjunction with the underlying service connection claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with pes planus of the feet and plantar fasciitis of the feet with healed metatarsal stress fractures.  Her symptoms included progressive daily foot pain that limited her normal activity and lifestyle, occasional swelling just proximal to the toes with a bruised appearance, painful joint muscle in her foot, frequent sharp pains in the metatarsal areas, and daily aching fatigue sensation in her arches radiating to the heels.  Her walking tolerance was two blocks.  She had no symptoms at rest but all of the above symptoms occurred with standing and walking.  Her treatment included trials of foot inserts without benefit.  She occasionally applied ice and taped her feet with temporary benefit.  She took Advil occasionally with benefit.  There were no flare ups and she was not using any inserts currently.  Her activities of daily living were limited.  Shopping could aggravate foot pain.  She had curtailed a previously active lifestyle by not hiking or camping as in the past.  She worked as a hotel front desk clerk and had not missed work for health reasons.  At her job, she primarily sat, but was on her feet for a half hour per day.  She stated that she would look for different work were it not for her foot problem.  Her current job was not affected by her feet.  She did not have health insurance and had not sought medical attention.  Physical examination found no additional mobility or gait problems.  Examination of her feet revealed decreased arch height in both weight-bearing and non-weight-bearing.  She had normal alignment of Achilles tendon in both weight-bearing and non-weight-bearing.  There was some tenderness over the dorsal foot and mild tenderness of the arch.  There were no other deformities.  Toe flexion and extension were normal.  There was no abnormal weight-bearing.  There was some painful motion with gait, but gait was otherwise normal.  The Veteran was diagnosed with pes planus and plantar fasciitis with healed metatarsal stress fractures, with painful weight-bearing.

In her July 2010 notice of disagreement, the Veteran reported symptoms of pain, swelling, and redness.

A July 2010 VA physical therapy record notes generalized foot pain.  She had intermittent symptoms that were getting worse.  The pain was described as sharp on the dorsum of her foot.  Pain was present both on weight-bearing (sharp) and non-weight-bearing (achiness).  Walking and standing increased her symptoms.  X-rays were normal.  She reported occasional antalgic gait, but no antalgic pattern was seen at the time of this record.

An August 2010 VA treatment record notes the Veteran's complaints of increasingly painful feet.  The pain was described as a strong achy feeling with redness and warmth at the end of the day with burning sensation in her feet.  Physical examination found mild/moderate painful range of motion of midtarsal joint, left greater than right.  No edema or color change was present.  X-rays showed increased splay of first metatarsal cuneiform joint, left greater than right, and increased overlap of bases of metatarsals 2-4, left greater than right.  She was diagnosed with Lisfranc arthritis.

An August 2010 VA physical therapy record shows treatment for her ankles and feet.  The Veteran was using heel lifts and was having a little less pain with walking.

A later August 2010 VA treatment record notes the Veteran's concerns with the unintended side effects of gabapentin and her hesitance to restart.  She had returned to college and was walking more, which increased her foot pain.

A September 2010 VA treatment record notes the Veteran's report that the achy pain in her feet had improved while walking, but returns with sharp pain when sitting.  Physical examination found mild/moderate painful range of motion of midtarsal joint, left greater than right.  No edema or color change was present.  X-rays showed increased splay of first metatarsal cuneiform joint, left greater than right, and increased overlap of bases of metatarsals 2-4, left greater than right.  She was diagnosed with Lisfranc arthritis.

A September 2010 VA physical therapy record shows treatment for her ankles and feet.  The Veteran was taking gabapentin and it took away the hot feeling in her feet right away.  She was fit for new orthotics and they were ordered.

An October 2010 VA physical therapy record shows treatment for her ankles and feet.  The Veteran was doing better with general pain for the last two weeks.  Her new rigid orthotics continued to help.  She had been walking to school without a significant increase in foot pain, whereas previously pain began at 100 feet.  She had good forefoot motion.

A November 2010 VA physical therapy record shows treatment for her ankles and feet.  The Veteran was doing better with general pain for the last four weeks.  Her new rigid orthotics continued to help.  She had been walking to school without a significant increase in foot pain, whereas previously pain began at 100 feet.  She stated that she felt comfortable enough to walk home between classes each day.  She had gone to the zoo two weeks earlier and walked most of the day without ill effects.  She would frequently sit to rest and had some soreness in her feet when she stood, but that decreased with taking a few steps.  Her improved range of motion decreased the stress on her midfoot bilaterally, resulting in decreased overall pain.  She was instructed to begin some short hikes and slowly increase her tolerance for this activity.

A November 2010 VA treatment record shows the Veteran's report that the achy pain had improved and she was able to walk about three miles without pain.  Physical examination found minimal painful motion of midtarsal joint, left greater than right.  No edema or color change was present.  X-rays showed increased splay of first metatarsal cuneiform joint, left greater than right, and increased overlap of bases of metatarsals 2-4, left greater than right.  She was diagnosed with Lisfranc arthritis.

A December 2010 VA physical therapy record shows treatment for her ankles and feet.  She reported that she was doing better with general pain for the last several weeks, but was having ankle soreness.  Her new rigid orthotics continued to help.  She was walking to and from school twice a day without increasing pain.  She had taken a short hike of several hundred feet to overlooks at the monument.  She had good forefoot motion.  The Veteran had reduced activity level for the last several years due to foot pain and was starting to increased activity level to include hiking and more walking.  She had only mild limitation of motion at this time and her improved range of motion decreased the stress on her midfoot bilaterally, resulting in decreased overall pain.

A later December 2010 VA physical therapy record also shows treatment for her ankles and feet.  The Veteran reported that she had not done any more hiking, but had been walking more, including shopping at the mall over the last few weeks.  She stated that last year she had done her Christmas shopping from a wheelchair, but now she was able to tolerate about two hours on her feet before any symptoms or soreness became bothersome.  She reported that she was doing well without symptoms on most days and only had some acute soreness related to the end of some increased activity.  Her new rigid orthotics continued to help.  She had good forefoot motion.

A January 2011 VA physical therapy record shows treatment for her ankles and feet.  The Veteran reported that she had been increasing her activity level without increased pain in her feet.  This increase in activity included hiking without exacerbation of the foot symptoms that had limited her activities for years.  She had some soreness from time to time including with changes in the weather, but it was "much better than before."  Her new rigid orthotics continued to help.  She had good forefoot motion.
 
A June 2011 VA treatment record notes that the Veteran's foot pain was markedly improved after physical therapy and use of orthotics.

A November 2011 VA treatment record notes a return of achy pain in her foot.  She was unable to walk more than one mile and some morning the pain made it difficult to walk.  Physical examination found minimal painful range of motion of the midtarsal joint, left greater than right.  No edema or color change was present.  X-rays showed increased grayness of the first metatarsal cuneiform joint, left greater than right, and intra cuneiform joints, and increased overlap of bases of metatarsal 2-4, left greater than right.

In her November 2011 VA Form 9, the Veteran stated that her bilateral foot disability was characterized by arthritis and pain and her toes did not line up straight.  She also clarified that on a good day she might be able to walk three miles, but could not do so without pain.

In a January 2012 letter, the Veteran's podiatrist noted that the Veteran's symptoms included burning, aching pain that improved little with medication and she discontinued that medication.  She had tenderness along the midtarsal joints, left more than right, and moderate pain on motion of this joint.  X-rays showed increased space between her first and second metatarsals and increased overlap of bases of lateral four metatarsal bases.  These findings indicated probable Lisfranc injury.  The Veteran had tried various orthotics.  Increasing stiffness of the orthotics decreased her pain, which indicated that her midfoot pain was arthritic and probably due to the original injury.

A July 2012 VA treatment record notes the Veteran's complaints of foot pain when walking downhill.  Her feet would remain painful for long periods of time.  Her feet were hot at night and needed to have a fan on them to cool them off.  She had used a mentholatum balm in the past but that no longer worked.  Physical examination found minimal painful range of motion of the midtarsal joint, left greater than right.  No edema or color change was present.  She was diagnosed with Lisfranc arthritis.

Based on the above, prior to July 16, 2012, the Veteran's bilateral foot disability was characterized by foot and toe pain, painful motion, x-ray evidence of Lisfranc arthritis, and subjective reports of heat and redness.  Physical therapy and orthotics have improved her symptoms.  This is consistent with the criteria for the current 10 percent rating for moderate bilateral flatfoot with pain on manipulation and use of feet.  See 38 C.F.R. § 4.71, DC 5276.  A higher rating under this diagnostic code requires evidence of severe flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  See id.  These symptoms are not shown here.  Thus a rating higher than 10 percent prior to July 16, 2012, is not available under this diagnostic code.

As the Veteran's symptoms of bilateral foot disabilities have alternatively been categorized as Lisfranc arthritis, the Board has also considered whether a higher rating is available under DC 5009.  In this case, there is x-ray evidence of Lisfranc arthritis.  She was repeatedly noted to have good motion of her forefoot, toe flexion, and extension.  The joints of each foot count as one minor joint group for the purpose of rating disability from arthritis, which equates to involvement of two minor joint groups overall.  See 38 C.F.R. § 4.45(f).  The Veteran has not reported incapacitating exacerbations of her symptoms.  This is consistent with a 10 percent rating under DC 5009.  See 38 C.F.R. § 4.71a.  A higher rating under this diagnostic code would require the involvement of additional minor joint groups or major joints or incapacitating exacerbations.  As such, a rating higher than the current 10 percent is not warranted under DC 5009.  Moreover, to assign a separate rating for the symptoms would amount to pyramiding in this case.

Pyramiding is providing more than one rating for the same manifestation of a disability.  38 C.F.R. § 4.14.  Pyramiding is not permitted.  Id.  The test for whether separate ratings would be pyramiding is where there is an overlapping or duplication of symptomatology for the multiple ratings.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Here both the current 10 percent rating under DC 5276 and a 10 percent rating under DC 5009 rely on the Veteran's symptom of painful feet.  Therefore, separate compensable ratings under multiple diagnostic codes based on the Veteran's foot pain are prohibited.

Finally, the Board notes that consideration of a higher rating under DC 5284 for other foot injuries is not warranted.  In Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the United States Court of Appeals for Veterans Claims (Court) held that the eight specifically named foot disabilities noted in the Rating Schedule could not be, as a matter of law, rated to by analogy under DC 5284.  



B.  As of July 16, 2012

On July 16, 2012 the Veteran underwent another VA examination.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with pes planus.  She reported that her feet were generally worse than at the time of the earlier examination.  She was being treated by podiatry and was awaiting stiffer orthotics.  She had pain with use of her feet that was accentuated on use, pain on manipulation of the feet that was accentuated on manipulation, and swelling on use.  She did not have characteristic calluses or any calluses caused by her flatfoot condition.  Her symptoms were relieved by orthotics.  She did not have extreme tenderness of plantar surface of either foot.  She had decreased longitudinal arch height on weight-bearing of both feet.  There was no objective evidence of marked deformity of either foot and no marked pronation of either foot.  The weight-bearing line did not fall over the great toe of either foot and it was not medial to the great toe of either foot.  There was no lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line.  The Veteran did not have "inward" bowing of the Achilles' tendon.  The Veteran did not have marked inward displacement or severe spasm of the Achilles' tendon on manipulation.  She did not have any associated scars.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to this disability.  The Veteran constantly used orthotics as a normal mode of locomotion for her flat feet with pain.  This disability did not result in functional impairment of an extremity such that no effective function retrains other than that which would be equally well served by an amputation with prosthesis.  Imagining studies were performed, but did not show arthritis.  Earlier records had diagnosed the Veteran with Lisfranc arthritis, left greater than right.  The Veteran's disability impacted her ability to work in that she would not be able to do a job with standing or walking over total of 2 hours/day broken up into segments.  She could stand for about 15 minutes at a time and walk thirty minutes at a time.  She could not walk downhill at all.  Her current job did not require much standing or walking, so her disability did not affect this job.  The Veteran also had moderate chronic metatarsalgia status post bilateral stress fractures.  Her foot architecture was normal except for mild pes planus bilaterally.  Her feet had normal warmth and color, no swelling, and no trophic changes.  Firm palpitation of bilateral metatarsal shafts caused moderate pain.  Her gait was normal.

An August 2013 VA podiatry note shows the Veteran's report that orthotics had helped her foot pain, but she continued to have intense metatarsophalangeal joint pain.  She was able to walk somewhat comfortably, but could not run.  Physical examination found minimal painful motion of midtarsal joint, left worse than right.  No edema or color change was present.  She was diagnosed with Lisfranc arthritis and metatarsophalangeal joint pain.

An August 2013 VA occupational therapy note includes the Veteran's report that she was unable to squat down to pull weeds or get something off the floor.  She had given up running, hiking, and backpacking.  Sometimes she had to call for a ride back from campus, two blocks from her home, due to pain limiting her ability to walk.  Her feet got swollen and very hot.  She had difficulty sleeping unless a fan was blowing on her feet.

An October 2013 VA occupational therapy note includes the Veteran's report of decreased foot pain since starting yoga based foot exercises.  She was required to hike a fairly long, steep trail for work two weeks earlier and was able to do so with very little residual pain that only lasted a day instead of several days, which was more typical for her.

A January 2014 VA treatment record notes that the Veteran's orthotics had helped a lot and she was now able to run without pain.  She did have pain in her feet at the end of the run.  Physical examination found minimal painful motion of midtarsal joint, left worse than right.  No edema or color change was present.  She was diagnosed with Lisfranc arthritis, left greater than right, and metatarsophalangeal joint pain.

In August 2014, the Veteran underwent another examination.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the Veteran was diagnosed with traumatic arthritis of the bilateral feet.  No pes planus or plantar fasciitis was found.  She reported a strong achy pain dorsum both feet with a sharp pain component left foot with weight-bearing, not at rest.  She reported frequent flare-ups of achy, warm, red/swollen feeling both feet at end of the day.  She described her functional impairment as resulting in short shopping trips, inability to run, and less tolerance for prolonged weight-bearing activities.  There was pain on examination of both feet that contributed to functional loss.  She had pain on motion and pain on weight-bearing.  Her right and left foot pain due to traumatic arthritis required rest and non-weight-bearing at the end of the day to allow foot joints to recover from daily stresses.  There was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time.  The Veteran did not have any associated scars or any other pertinent physical findings, complications, conditions, signs, or symptoms related to this disability.  The Veteran regularly used bilateral foot orthotics for locomotion.  This disability did not result in functional impairment of an extremity such that no effective function retrains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies found arthritis of both feet.  There were no other significant diagnostic test findings or results.  This disability impacted the Veteran's ability to work in that due to arthritis in both feet certain prolonged weight-bearing activities were limited but light industrial or clerical work with position changes was not limited.  Repetitive use, such as at the end of the day, caused most of the symptoms. Symptoms in the aggregate fall into the moderate range of severity based on the permanent moderate alteration of daily activities and lifestyle that have been required to manage this disability.  While there were no major work issues a job standing for long periods is limited, light industrial/clerical work with position changes was not limited.  This examiner clarified that the original bone scans revealed stress reaction in the same foot joint areas where she developed traumatic arthritis.

As of the July 16, 2012, VA examination, the Veteran's symptoms of bilateral foot disability increased to include pain on manipulation and use accentuated.  This is consistent with the criteria for a 30 percent rating for severe bilateral flatfoot.  See 38 C.F.R. § 4.71, DC 5276.  The evidence shows that the Veteran's service connected bilateral feet disability approximates the criteria for severe bilateral pes planus.  A higher rating under this diagnostic code requires evidence of pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  See id.  None of these symptoms has been shown.  Likewise, a rating higher than 30 percent is not available under DC 5009.  See 38 C.F.R. § 4.71a.  Thus a rating of 30 percent, but not more, as of July 16, 2012, is warranted.  


C.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veteran's bilateral foot disability are addressed by criteria found in the rating schedule.  As noted above, the Veteran's symptoms have included foot and toe pain, painful motion, x-ray evidence of Lisfranc arthritis, and subjective reports of heat and redness.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has no other service-connected disability.  As such, Johnson does not apply.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Prior to July 16, 2012, an initial rating higher than 10 percent for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture is denied.

As of July 16, 2012, an initial rating of 30 percent, but not more, for bilateral pes planus and plantar fasciitis status post healed metatarsal stress fracture is granted, subject to regulations governing the disbursement of monetary benefits.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


